DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“...within user space of the computing device: in response to determining that the file is materialized within the local file system: executing a callback function associated with the RPC to release the fault handler...” of claims 1, 8 and 15 are indefinite for failing to particularly point out and distinctly claim the subject matter. The term “callback” is disclosed several paragraphs of the specification including paragraphs 0010/0074/0086). Although the term “callback” is described in relation to determining that a file is materialized into a local file system the disclosure (callback) in paragraphs 0010/0074/0086 has not relation to “...within user space of the computing device: in response to determining that the file is materialized within the local file system: executing a callback function associated with the RPC to release the fault handler...”.
For the purpose of this office action the Examiner would assume that the “...within user space of the computing device: in response to determining that the file is materialized within the local file system: executing a callback function...”
	The same rejection applies to claims 2-7, 9-14 and 16-20.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0055341 A1 to Cooper et al. in view of U.S. Pub. No. 2013/0311597 A1 to Arrouye et al. and further in view of U.S. Pub. No. 2017/0039218 A1 to Prahlad et al.

As to claim 1, Cooper teaches a method for enabling applications to access files at a computing device, the method comprising within a kernel space on the computing device: 
receiving, from an application (Sandboxed Process 200/User Process 302/Sandboxed Application or Daemon 400) executing within a user space on the computing device, a system call to access a file stored on a remote server device (“...In an embodiment, each sandboxed application or daemon 400 is associated with a corresponding compiled security profile 410. When an application or daemon 400 is executed, a profile is determined and compiled into kernel space 412. As noted earlier herein, the application or daemon's profile may be included in the binary (e.g., in a signed application), may be attached as an extended attribute, may be available in a separate database or file, or may be inherited from the parent process, in various embodiments. For example, when an application or daemon executes, during initialization the application or daemon can determine its corresponding profile and compile and load it into kernel space 412. In one embodiment, a sandboxed application or daemon 400 is aware of the security system and calls a provided API to pass a copy of the profile to the kernel. The kernel, in turn, sends the profile to a special user space process where the profile is compiled and loaded into kernel space. In another embodiment, a profile may exist as an extended attribute for a binary and when hooking exec ( ) or execve ( ) calls in the MAC framework module 406, the kernel can look at the binary to see if that extended attribute exists. If so, the kernel can extract the extended attribute, send it to a special user space process to verify its form or completeness, compile it, and load it into the security system for use by later system calls originated by the binary. In some embodiments, a different compiled security profile 410 is associated with each instance of a corresponding sandboxed application or daemon 400; and/or a separate security policy VM 408 may be provided for each active application or daemon 400. In another embodiment, a single security policy VM 408 is provided to service two or more sandboxed applications or daemons 400. For clarity of illustration, one security policy VM 408 and one compiled security policy profile 410 will be discussed in reference to FIG. 4...In the context of the first use case, when an application or daemon 400 generates a command, at block 414, the command is received. As discussed above, the command is typically initiated by a legitimate process request, such as to open a file, bind to a port, or create a network socket. In response to the command, a system call is executed or initiated 416 by the sandboxed application or daemon 400. The executed or initiated system call can be communicated either through the BSD system call API layer (e.g., FIG. 3 at 304) or via a Mach message (e.g., FIG. 3 at 306) into the kernel...” paragraphs 0043/0044), and 
executing a remote procedure call (RPC) directed to the user space, wherein the RPC causes the file to be materialized within a local file system At block 434, if the DEM is to be invoked, then the arguments to the corresponding kernel operation are bundled into a remote procedure call ("RPC") and sent to user address space 404 for further evaluation. In an embodiment, Mach IPC provides for RPC. The Mach kernel uses a generalized inter-process communication ("IPC") to allow communication of practically any data type between programs or processes. The destination of the RPC is determined by a callback function. In some embodiments, when an application or daemon is executed in user space, its parent, usually a process being run as a kernel application, may register a callback function (e.g., add a function to a callback table in the kernel), such that when the compiled security profile 410 is directed to defer a permission decision to user space, the compiled security profile 410 can refer to the callback table and make a RPC to the function found in the table, which will handle the permission authorization request...At block 436, the callback function in the monitor process 402 receives the bundled kernel operation. The bundled kernel operation is unpacked into its constituent components...” paragraphs 0054/0055).

Arrouye teaches invoking a fault handler in response to processing the system call (“...To facilitate the retrieval of an application resource file, an operating system installed on the client device can include a special resource file fetching process or daemon. When an application resource file is requested by an application, the resource file fetching process can receive the request and then detect, through the special bit, whether the installed resource file is an actual resource file or a placeholder. If the process detects a placeholder file, a fault is triggered and the actual resource file is obtained from the cloud. Once the actual resource file is obtained, it can be installed in place of the resource file placeholder. Because a separate process is responsible for providing the resource file to the requesting application, whether an actual resource file or a placeholder is installed can be transparent to the application. This level of transparency also means that no special application preparation is required. That is, the application itself does not need to include special functionality for fetching a resource file and/or the application developer If during execution of an application on a client device, a fault is triggered, the client device can communicate with the CCR system 200 to obtain the application resource file. The CCR system 200 can be configured such that the cloud storage engine 230 can manage the cloud-based application resources feature. In some cases, the communications interface 214 can receive the request and pass the request to the cloud storage engine 230 for processing...If the operating system determines that a requested application resource file corresponds to an application resource file placeholder, the operating system can trigger a fault. The triggered fault can cause the client device to request the application resource file from a cloud computing resources system (1506). Upon receiving the application resource file, the operating system can replace the placeholder with the received application resource file (1508). Finally, the operating system can send the application resource file to the requesting application (1510). After completing step 1510, the operating system on the client device can resume previous processing, which can include repeating method 1500...” paragraphs 0069/0072/0120).  

Prahlad teaches within the user space on the computing device: in response to determining that the file is materialized within the local file system: executing a callback function  (“...As discussed herein, the cloud gateway 1540 includes a data migration component 1642 capable of transferring some or all of the data stored in the cache 1644. In some examples, the data migration component 1642 requests and/or receives information from a callback layer 1750, or other intermediate component, within the cloud gateway. Briefly, the callback layer 1750 intercepts calls for data between the file system 1730 and the cache 1644 and tracks these calls to provide information to the data migration component 1642 regarding when data is changed, updated, and/or accessed by the file system 1730. Further details regarding the callback layer 1750 and other intermediate components will now discussed...In some examples, the cloud gateway 1540 monitors the transfer of data from the file system 1730 to the cache 1644 via the callback layer 1750. The callback layer 1750 not only facilitates the migration of data portions from data storage on the cloud gateway to secondary storage, but also facilitates read back or callback of that data from the secondary storage back to the cloud gateway. While described at times herein as a device driver or agent, the callback layer 1750 may be a layer, or additional file system, that resides on top of the file system 1730. The callback layer 1750 may intercept data requests from the file system 1730, in order to identify, track, and/or monitor data requested by the file system 1730, and may store information associated with these requests in a data structure. Thus, the callback layer stores information identifying when a data portion is accessed by tracking calls from the file system 1730 to the cache 1730...To determine which blocks have changed, and when, the cloud gateway 1540 can monitor the activity of the file system 1730 via the callback layer 1750. The cloud gateway may store a data structure, such as a bitmap, table, log, and so on within the cache 1644 or other memory in the NAS filer 1505 or elsewhere, and update the data structure whenever The callback layer 1750 traps commands to the cache 1644, where that command identifies certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed. The data structure, which may be a table, bitmap, or group of pointers, such as a snapshot, may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made...” paragraphs 0255/0256/0264).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cooper and Arrouye with the teaching of Prahlad because the teaching of Prahlad would improve the system of Cooper and Arrouye by providing a callback for facilitating the migration of data portions from data storage on the cloud gateway to secondary storage to allow for fast access.


To facilitate the retrieval of an application resource file, an operating system installed on the client device can include a special resource file fetching process or daemon. When an application resource file is requested by an application, the resource file fetching process can receive the request and then detect, through the special bit, whether the installed resource file is an actual resource file or a placeholder. If the process detects a placeholder file, a fault is triggered and the actual resource file is obtained from the cloud. Once the actual resource file is obtained, it can be installed in place of the resource file placeholder. Because a separate process is responsible for providing the resource file to the requesting application, whether an actual resource file or a placeholder is installed can be transparent to the application. This level of transparency also means that no special application preparation is required. That is, the application itself does not need to include special functionality for fetching a resource file and/or the application developer does not need to identify and replace pieces of the program with resource file placeholders. The installation of placeholder files can occur at any time, including after a resource file has been The application resource file retrieval method can begin when the operating system running on the client device receives a request from an application, also running on the client device, for an application resource file (1502). In response to the request, the operating system determines whether the application resource file stored on the client device is the actual application resource file or is instead an application resource file placeholder (1504). In some cases, an application resource file placeholder can have the appearance of an actual application resource file, but is instead an empty file. In some configurations, the operating system can determine that an application resource file is a placeholder when a special bit on the file is set. Other techniques for differentiating an actual application resource file from a placeholder are also possible...” paragraphs 0069/0119).  


As to claim 3, Arrouye teaches the method of claim 2, wherein the file is implemented as a placeholder file that indicates data for the file is stored on the remote server device (“...To facilitate the retrieval of an application resource file, an operating system installed on the client device can include a special resource file fetching process or daemon. When an application resource file is requested by an application, the resource file fetching process can receive the request and then detect, through the special bit, whether the installed resource file is an actual resource file or a placeholder. If the process detects a placeholder file, a fault is triggered and the actual resource file is obtained from the cloud. Once the actual resource file is obtained, it can be installed in place of the resource file placeholder. Because a separate process is responsible for providing the resource file to the requesting application, whether an actual resource file or a placeholder is installed can be transparent to the application. This level of transparency also means that no special application preparation is required. That is, the application itself does not need to include special functionality for fetching a resource file and/or the application developer does not need to identify and replace pieces of the program with resource file placeholders. The installation of placeholder files can occur at any time, including after a resource file has been installed...FIG. 15 is a flowchart illustrating an exemplary method 1500 for obtaining an application resource file. For the sake of clarity, this method is discussed in terms of an exemplary client device containing an operation system configured for file retrieval, and that is connected to a cloud computing resources system, such as is shown in FIG. 2. Although specific steps are shown in FIG. 15, in other embodiments a method can have more or less steps than shown. The application resource file retrieval method can begin when the operating system running on the client device receives a request from an application, also running on the client device, for an application resource file (1502). In response to the request, the operating system determines whether the application resource file stored on the client device is the actual application resource file or is instead an application resource file placeholder (1504). In some cases, an application resource file placeholder can have the appearance of an actual application resource file, but is instead an empty file. In some configurations, the operating system can determine that an application resource file is a placeholder when a special bit on the file is set. Other techniques for differentiating an actual application resource file from a placeholder are also possible...” paragraphs 0069/0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cooper and Prahlad with the teaching of Arrouye because the teaching of Arrouye would improve the system of Cooper and Prahlad by providing an appearance that an actual application resource file is installed, but instead it is actually an empty file that is spoofed to look identical to the actual resource file to allow for a safety measure to prevent accidental deletion of the placeholder file (Arrouye paragraph 0068).

As to claim 4, Arrouye teaches the method of claim 3, further comprising, prior to executing the callback function: obtaining the data for When an application resource file is requested by an application, the resource file fetching process can receive the request and then detect, through the special bit, whether the installed resource file is an actual resource file or a placeholder. If the process detects a placeholder file, a fault is triggered and the actual resource file is obtained from the cloud. Once the actual resource file is obtained, it can be installed in place of the resource file placeholder. Because a separate process is responsible for providing the resource file to the requesting application, whether an actual resource file or a placeholder is installed can be transparent to the application. This level of transparency also means that no special application preparation is required. That is, the application itself does not need to include special functionality for fetching a resource file and/or the application developer does not need to identify and replace pieces of the program with resource file placeholders. The installation of placeholder files can occur at any time, including after a resource file has been installed...” paragraph 0069). 


	As to claims 8 and 15, see the rejection of claim 1 above, expect for at least one non-transitory computer readable storage medium and computer device.
Cooper teaches at least one non-transitory computer readable storage medium and computer device (figure 7)

As to claims 9-11, see the rejection of claims 2-4 respectively.
 
As to claims 16-18, see the rejection of claims 2-4 respectively.


Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/00855341 A1 to Cooper et al. in view of U.S. Pub. No. 2013/0311597 A1 to Arrouye et al. and further in view of Pub. No. 2017/0039218 A1 to Prahlad et al. as applied to claims 1, 8 and 15 above, and further in view of “MIG - The MACH Interface Generator” to Draves et al. (pages 1-22).

As to claim 5, Cooper as modified by Arrouye and Prahlad teaches the method of claim 1, however it is silent with reference to wherein the RPC is generated by a namespace handler.
Draves teaches wherein the RPC is generated by a namespace handler (“...MIG is a program which generates remote procedure call (RPC) code for communication between a client and a server process. MACH servers execute as separate tasks and communicate with their clients by sending MACH inter-process communication (IPC) messages. The IPC interface is language independent and fairly complex. The MIG program is designed to automatically generate procedures in C to pack and send, or receive and unpack the IPC messages used to communicate between processes...” Page 1 Section 1).  


As to claims 12 and 20, see the rejection of claim 5 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0055341 A1 to Cooper et al. in view of U.S. Pub. No. 2013/0311597 A1 to Arrouye et al. and further in view of U.S. Pub. No. 2017/0039218 A1 to Prahlad et al. as applied to claims 1 and 8 above, and further in view of U.S. Pat. No. 6,934,761 B1 issued to Curtis.

As to claim 6, Cooper as modified by Arrouye and Prahlad teaches the method of claim 5, however it is silent with reference to the method of claim 1, wherein the RPC is directed to a file coordination daemon executing in the user space, and the file coordination daemon, in 
Curtis teaches wherein the RPC is directed to a file coordination daemon executing in the user space, and the file coordination daemon, in conjunction with a file provider daemon and a file access service, obtain the file from the remote server device and store the file into the local file system (“...In the following described embodiment, the Solaris Doors API is used to transfer the cache control directives between the HTTP daemon and the cache manager. However, the invention is not so limited and may be applicable to any appropriate mechanism (e.g., Remote Procedure Call mechanism) for communicating between an application and an in-kernel module. The Solaris.TM. Doors API is a Remote Procedure Call (RPC) mechanism which makes use of the Unix notion of the filesystem as a universal name space and has built in support for multi-threading. The fundamental building block of this RPC mechanism is the door, which can be thought of as an object upon which a thread can invoke a method. For instance, a "door.sub.-- call" is used to invoke a method in a server process while a "door.sub.-- return" is used to return values to the client process. However, the present invention need not be implemented on a Unix system and therefore need not be implemented using one or more doors. The present invention may be implemented on any system which includes an application and a kernel. For instance, the invention may be applicable to a system having a kernel and an application transport protocol layer (e.g., FTP) which is data intensive...FIG. 2 is a block diagram illustrating a system in which an in-kernel cache manager is implemented in accordance with an embodiment of the invention. As shown in FIG. 2, multiple clients 100, 102 may send HTTP requests to a web server 202. Within the web server, an in-kernel cache 204 is managed by a cache manager 206 having an associated protocol stack 208. The cache manager 206 routes HTTP requests or portions thereof (and/or other information or requests) to a HTTP daemon 210 via an upcall door 212. More particularly, the cache manager places an object (e.g., containing the HTTP request and/or other requests or information) in an upcall thread queue 214. An upcall thread 216 then obtains the HTTP request from the upcall thread queue 214 and invokes a method implemented by the HTTP daemon 210 as a door server thread 218. The HTTP daemon 210 may return a HTTP response (or portion thereof) and/or directives to control information that is stored in the in-kernel cache 204 or control the transmission of information to a client 100 or 102. This information is sent to the cache manager 206 via a downcall door 220. More particularly, the HTTP daemon 210 places an object containing the HTTP response and/or directives in a downcall thread queue 222. The object is later obtained from the downcall thread queue 222 by an associated downcall thread 224. The downcall thread 224 then sends this object to the cache manager 206 via the downcall door 220. The cache manager 206 may then obtain the HTTP response and/or directives from the object received via the downcall door 220 so that it may determine how to manage the transmission and/or storage of response data received from the HTTP daemon 210. In this manner, the HTTP daemon 210 may manage information that is stored, modified and/or purged from the in-kernel cache 204 as well as control information that is transmitted to the clients 100 and 102...As described above with reference to FIG. 2, the cache manager 206 and the HTTP daemon 210 communicate through sending an object. FIG. 3 is a block diagram illustrating an exemplary data type that may be transported in accordance with an embodiment of the invention. More particularly, in accordance with one embodiment, the cache manager and the HTTP daemon both transmit a HTTP request-response object. The information that may be provided in the HTTP request-response object is illustrated generally in FIG. 3. According to FIG. 3, HTTP request-response object 302 is shown to identify the data stream (e.g., through an identifier ID) 304 between the cache manager 206 and the HTTP daemon 210. In addition, a HTTP request field 306 stores the HTTP request. Caching attributes 308 (i.e., cache control indicators) may be provided in the HTTP request-response object 302 by the HTTP daemon in order to manage information that is stored in the HTTP cache as well as to control transmission of the response data. As shown, the set of exemplary caching attributes 308 includes an advisory state 310, a nocache state 312, a CTAG 314, and an advise state 316. The advisory state 310 indicates whether the cache manager 206 must communicate with the HTTP daemon 210 in order to determine whether response data can be transmitted to a client that has sent a HTTP request. In addition, the nocache state 312 indicates whether the HTTP response and associated data are to be stored in the in-kernel HTTP cache 204. The CTAG 314 is a unique identifier associated with a HTTP response that enables the response to be associated with multiple HTTP requests in the HTTP cache. The advise state 316 may be provided by the HTTP daemon 210 in response to a HTTP request from the cache manager 206 as well as independently without receiving a request from the cache manager 206. The advise state 316 indicates an action to be taken with the response data and may specify a variety of actions, including but not limited to, modifying, storing, or flushing data from the in-kernel HTTP cache as well as controlling the response data that is transmitted to a client that has submitted a HTTP request. Moreover, although the advise state 316 and the advisory state 310 are shown as separate states, they may be implemented as a single field. In addition, the HTTP daemon 210 may optionally provide response data 318 in the HTTP request-response object...As described above with reference to FIG. 3, in one embodiment, the cache manager 206 and the HTTP daemon 210 exchange information through sending a HTTP request-response object in which the information is provided. Although the cache manager 206 and HTTP daemon 210 typically transmit the same type of object (e.g., HTTP request-response object), the cache manager 206 and the HTTP daemon 210 may transmit the information in a variety of formats. Accordingly, the HTTP request-response object is merely illustrative and other mechanisms for storing and transmitting data between the cache manager and the HTTP daemon are contemplated...” Col. 4 Ln. 13 – 67, Col. 5 Ln. 1 - 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cooper, Arrouye and Prahlad with the teaching of Curtis because the teaching of Curtis would improve the system of Cooper, Arrouye and Prahlad by providing a cache (which is a hardware or software component) that stores data so that future requests for that data can be served faster.

As to claim 13, see the rejection of claim 6 above.

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0055341 A1 to Cooper et al. in view of U.S. Pub. No. 2013/0311597 A1 to Arrouye et al. and further in view of U.S. Pub. No. 2017/0039218 A1 to Prahlad et al. as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2016/0330256 A1 to Novak et al.


updating a configuration of the local file system to enable the file to be accessed by the application. 
Novak teaches updating a configuration of the local file system to enable the file to be accessed by the application (“...At block 525, the placeholder is updated to indicate that the content is available from the local file system. For example, referring to FIG. 3, a component of the client 305 may update a placeholder to indicate what portions of the file are available on the client...” paragraph 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cooper, Arrouye and Prahlad with the teaching of Novak because the teaching of Novak would improve the system of Cooper, Arrouye and Prahlad by providing a file content to a client or user.

As to claims 14 and 19, see the rejection of claim 7 above.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on at least one additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
After reviewing the specification, the Examiner have not discovered any allowable subject matter at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194